Citation Nr: 1628569	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for major depressive disorder (MDD) in excess of 50 percent prior to October 7, 2009, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a temporary total disability rating for hospitalization due to the service-connected acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2001 to August 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for MDD and assigned a 10 percent rating, effective June 5, 2008, the date of the Veteran's claim for service connection.  The December 2008 rating decision also denied service connection for PTSD.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a following October 2009 rating decision, the RO granted a 70 percent rating for MDD, effective October 7, 2009.

In a July 2013 letter, the Veteran's former representative, S.S., informed the Board and the Veteran that she would no longer be serving as the representing of record in this appeal.  Subsequently, in a November 2013 letter, S.S. stated that the Veteran wished to withdraw his appeal.  Given that S.S. was no longer the Veteran's representative of record at the time of the November 2013 letter, the Board sent a letter to the Veteran in May 2014 requesting clarification as to whether he wished to withdraw his appeal.  The Veteran was informed that if a response was not received within 30 days of the letter, the Board would assume that he wanted to continue with his appeal.  The Board did not receive a response from the Veteran, and the Board proceeded with the appeal in July 2014 when it remanded the case in order to afford the Veteran an opportunity to present testimony at a hearing.

The Veteran was afforded a hearing in May 2015 and was represented at that time by Susan Sidel and a law student A.S.  Attorney Sidel also resubmitted a VA Form 21-22a in November 2014.  As such, it appears that Attorney Sidel has continued to represent the Veteran during this appeal; as such, she is noted as the current representative of record.  


FINDINGS OF FACT

1.  During the May 12, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal regarding the issues for (1) an initial rating for MDD in excess of 50 percent prior to October 7, 2009, and in excess of 70 percent thereafter; and (2) service connection for PTSD.

2.  The Veteran was hospitalized on three separate occasions for a period in excess of 21 days in connection with the service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of an initial rating for MDD in excess of 50 percent prior to October 7, 2009, and in excess of 70 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days in connection with the service-connected psychiatric disability have been met from June 6, 2008, to December 31, 2008.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.29 (2015).

4.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days in connection with the service-connected psychiatric disability have been met from June 22, 2011, to September 30, 2011.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.29 (2015).

5.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days in connection with the service-connected psychiatric disability have been met from November 25, 2011, to December 31, 2011.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.29 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating and Service Connection Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 12, 2015 Board hearing, the Veteran withdrew the appeal regarding the issues for (1) an initial rating for MDD in excess of 50 percent prior to October 7, 2009, and in excess of 70 percent thereafter; and (2) service connection for PTSD; therefore, there remain no questions of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claims and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

Here, notice was provided to the Veteran in June 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  This letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

With regard to the duty to assist, the Veteran's service treatment records, the Board hearing transcript, the Veteran's statements, and pertinent post-service VA treatment records have been obtained which document the Veteran's hospitalizations.  As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Laws and Analysis for Temporary Total Disability Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. 
§ 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).

Initially, the Board notes that the Veteran was granted service connection for MDD beginning June 5, 2008.  In a September 2008 VA examination, the Veteran was diagnosed with depressive disorder, alcohol dependence, narcotics dependence, and benzodiazepine dependence.  The examiner specifically indicated that the Veteran's drug and alcohol diagnoses were "independent problems and not related to the depressive disorder or his military service."

The record reflects that the Veteran was admitted to the Coatesville VA Medical Center (VAMC) on June 6, 2008, and was discharged on September 12, 2008.  The discharge summary sheet indicated, in pertinent part, diagnoses of opioid dependence, benzodiazepine dependence, cocaine dependence, anxiety disorder, and depressive disorder.  It was noted that while detox was not required, the Veteran was placed on Suboxone for maintenance and was treated for his psychiatric issues with medication and participated in therapy.  

The Veteran was then admitted to the Martinsburg VAMC on September 24, 2008, to the Post-Traumatic Stress Disorder Recovery Rehabilitation Program (PRRP).  Although the Veteran is not service-connected specifically for PTSD, during his admission he was also noted to have depression and substance abuse issues.  The Veteran was discharged on December 16, 2008, with diagnoses of anxiety disorder, depression (stabilized), and substance abuse in sustained recovery for eight months.  

Virtual VA Philadelphia VAMC records show that the Veteran was admitted on April 28, 2011 and discharged on May 17, 2011, for polysubstance abuse and PTSD.  The Veteran was also treated for symptoms of anxiety and psychosis.  It was also noted that, at discharge, he was medically stable, but had worsening psychiatric symptoms.  

On June 22, 2011, the Veteran was admitted to the Philadelphia VAMC for drug abuse, changes in mental status, and depression.  The Veteran was discharged on August 4, 2011.  That same day, August 4, 2011, the Veteran was admitted to the Perry Point VAMC.  During his admission at Perry Point, the Veteran was noted to have a history of anxiety, depression, and polysubstance abuse.  Treatment notes during admission noted that the Veteran's mood was fluctuating and that the Veteran had been getting increasingly depressed.  The Veteran also reported feeling "down in the dumps."  The Veteran was discharged on September 12, 2011.

Philadelphia VAMC records also show that the Veteran was admitted on November 25, 2011, and discharged on December 20, 2011, for opioid and Xanax dependence.  The Veteran was noted to have a mood disorder and multiple previous admissions for detox.  Upon arriving to the unit, the Veteran's mood was noted to be depressed and the Veteran stated that he needed to learn to not use drugs.  

Upon review of the evidence of record, the Board finds that the evidence is in equipoise as to whether temporary total disability ratings for hospitalization due to the service-connected psychiatric disability are warranted for three separate periods.  

The Board acknowledges that although the Veteran was hospitalized, in large part, for his substance abuse disorders (i.e., a nonservice-connected disability), he received diagnoses and treatment for his service-connected depressive disorder during his hospital admissions.  Specifically, the record reflects that the Veteran was admitted to the Coatesville VAMC on June 6, 2008, and was discharged on September 12, 2008.  He was also admitted to the Martinsburg VAMC on September 24, 2008, to the PRR program and was discharged on December 16, 2008.  On June 22, 2011, the Veteran was admitted to the Philadelphia VAMC and was discharged on September 12, 2011.  Finally, the Veteran was admitted to the Philadelphia VAMC on November 25, 2011, and discharged on December 20, 2011.  

The Board finds that these instances of hospital treatment in a VA facility were for a period in excess of 21 days.  38 C.F.R. § 4.29.  Moreover, although the Veteran was initially admitted for substance abuse problems, these treatment sessions indicate significant complaints, treatment, and diagnoses for depressive disorder and other psychiatric symptoms.  For example, during admission to the Coatesville VAMC (on June 6, 2008), diagnoses included opioid dependence, benzodiazepine dependence, cocaine dependence, anxiety disorder, and depressive disorder.  It was noted that while detox was not required, the Veteran was treated for his psychiatric issues with medication and participated in therapy.  




Also, during his stay at the Martinsburg VAMC on September 24, 2008, the Veteran was noted to have depression and substance abuse issues.  In June 2011, the Veteran was at the Philadelphia VAMC and had been admitted for drug abuse, changes in mental status, and depression.  During his admission at Perry Point VAMC, the Veteran was noted to have a history of anxiety, depression, and polysubstance abuse.  Treatment notes during admission noted that the Veteran's mood was fluctuating and the Veteran had been getting increasingly depressed.  The Veteran also reported feeling "down in the dumps."  During his admission at the Philadelphia VAMC on November 25, 2011, the Veteran was noted to have a mood disorder and multiple previous admissions for detox.  Upon arriving to the unit, the Veteran's mood was noted to be depressed.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a temporary total disability rating for hospitalization due to the service-connected acquired psychiatric disability is warranted for the following periods:  from June 6, 2008, to December 31, 2008; from June 22, 2011, to September 30, 2011; and from November 25, 2011 to December 31, 2011.  

See 38 C.F.R. § 4.29(a) (the increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge or effective the last day of the month of termination of treatment or observation for the service-connected disability).  

The Board acknowledges that the Veteran was also admitted on April 28, 2011 to the Philadelphia VAMC and was discharged on May 17, 2011; however, this hospital treatment was not for a period in excess of 21 days.  38 C.F.R. § 4.29.  As such, a temporary total rating for this period is not warranted. 





ORDER

The appeal for an initial rating for MDD in excess of 50 percent prior to October 7, 2009, and in excess of 70 percent thereafter is dismissed.

The appeal for service connection for PTSD is dismissed. 

A temporary total disability rating for hospitalization due to the service-connected psychiatric disability is granted from June 6, 2008, to December 31, 2008.

A temporary total disability rating for hospitalization due to the service-connected psychiatric disability is granted from June 22, 2011, to September 30, 2011.

A temporary total disability rating for hospitalization due to the service-connected psychiatric disability is granted form November 25, 2011, to December 31, 2011.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


